 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL JAMES WILSON,                             No. 2:18-cv-2427 KJM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17          Plaintiff is a former county jail inmate, proceeding pro se and in forma pauperis. Plaintiff

18   seeks relief pursuant to 42 U.S.C. § 1983. On November 18, 2019, the parties were ordered to

19   show cause why the settlement of this action should not be enforced, albeit with the clarification

20   that certain limiting language would be added. On December 4, 2019, plaintiff filed a notice

21   expressing his willingness to sign a revised settlement agreement. Therefore, in order to avoid

22   confusion, and provide the appropriate language in one document, defendants shall provide

23   plaintiff with an amended settlement agreement that includes the clarification addressed in the

24   November 18, 2019 order to show cause. Plaintiff is cautioned, however, that his failure to

25   timely sign and return the amended settlement agreement will result in an order enforcing the

26   settlement.

27          In accordance with the above, IT IS HEREBY ORDERED that within fourteen days from

28   the date of this order, counsel for defendants shall provide plaintiff with the revised settlement
                                                        1
 1   agreement. Within fourteen days of receipt, plaintiff shall sign and return the revised settlement

 2   agreement to counsel for defendants.

 3   Dated: December 11, 2019

 4

 5

 6

 7   /wils2427.amd

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
